UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
FLORIDA INDEPENDENT COLLEGES            )
AND UNIVERSITIES RISK                   )
MANAGEMENT ASSOCIATION, INC.            )
                                        )
            Plaintiff,                  )
                                        )
            v.                          )
                                        ) Civil No. 09-1930 (RCL)
THE UNITED STATES OF AMERICA and )
THE INTERNAL REVENUE SERVICE,           )
                                        )
            Defendants.                 )
_______________________________________)

                                             ORDER

          Before the Court are the parties’ cross-motions for summary judgment [16] [17]. For the

reasons stated in the accompanying Memorandum Opinion, it is hereby

          ORDERED that the plaintiff’s motion for summary judgment is DENIED; and it is

further

          ORDERED that the defendants’ motion for summary judgment is GRANTED.

Judgment shall be entered for the defendants, dismissing this case with prejudice.

          SO ORDERED.



          Signed by Royce C. Lamberth, Chief Judge, on March 22, 2012.